


Exhibit 10.31

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into on
December 6, 2007 (the "Effective Date"), by and between Integrated Electrical
Services, Inc. (the "Company") and James A. Robertson (the "Executive").

        WHEREAS, the Company desires to employ Executive as Group Vice
President, IES Industrial of the Company from and after the Effective Date until
such date as his employment shall end pursuant to the terms and conditions
contained herein;

        WHEREAS, Executive desires to be employed by the Company in such
position and for such period pursuant to the terms and conditions contained
herein;

        NOW, THEREFORE, for and in consideration of the mutual promises,
covenants, and undertakings contained in this Agreement, and intending to be
legally bound, the Company and Executive agree as follows:

I.Employment Term.

        Executive and the Company acknowledge that this employment relationship
may be terminated at any time, upon written notice to the other party for any
reason, at the option either of the Company or Executive. However, as described
in this Agreement, Executive may be entitled to certain severance benefits
depending upon the circumstances of Executive's termination of employment. The
period Executive is employed by the Company under this Agreement is referred to
herein as the "Employment Term".

II.Position.

A.During the Employment Term, Executive shall serve as the Company's Group Vice
President, IES Industrial. In such position, Executive shall have authority,
responsibilities, and duties reasonably accorded to, expected of and consistent
with Executive's position and shall report directly to Chief Executive Officer
of the Company.

B.During the Employment Term, Executive will devote Executive's full business
time and best efforts to the performance of Executive's duties hereunder and
will not engage in any other activity (for compensation or otherwise) which
would, either individually or in the aggregate, conflict or interfere with or
otherwise adversely affect the rendition of such performance either directly or
indirectly, without the prior written consent of the Board. Executive may serve
on the Board of Directors of other companies either public or private if such
service is approved by the Board of Directors. Such approval will not be
unreasonably withheld by Company.

III.Compensation.

A.Base Salary.    During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $300,000.00, payable in accordance with the
Company's payroll practices (the "Base Salary"). Executive shall be entitled to
such increases in Base Salary, if any, as may be determined on at least an
annual basis in the sole discretion of the Company.

B.Annual Bonus.    For the Company's fiscal year ("Fiscal Year") 2008 and for
each successive Fiscal Year during the Employment Term, Executive shall be given
the opportunity to earn an incentive bonus (the "Annual Bonus"). Executive's
target Annual Bonus Opportunity for each Fiscal Year during the Employment Term
shall be 100% of Base Salary (the "Annual Bonus Opportunity"). The actual amount
payable to Executive as an Annual Bonus with respect to a Fiscal Year (or
portion thereof) shall be dependent upon the achievement of performance
objectives established by the Human Resources and Compensation Committee
("Committee") for such Fiscal Year and may be greater or less than the Annual
Bonus Opportunity. That

--------------------------------------------------------------------------------



portion of the Executive's Annual Bonus Opportunity that is tied to objective
targets established by the Committee may not be subsequently reduced by the
Committee. The Committee reserves the sole and exclusive right to determine
whether the Executive may be entitled to any additional discretionary bonus and
to determine what if any criteria may be considered in making such decision. Any
Annual Bonus and any additional discretionary bonus shall be paid at the same
time as similar bonuses are payable to other executive officers of the Company,
but in no event later than two and a half (21/2) months following the end of the
Fiscal Year with respect to which such Annual Bonus is to be paid. For the 2008
Fiscal Year, Executive is guaranteed a bonus of not less than $150,000.

C.Long Term Incentive Bonus.    For the Company's fiscal year ("Fiscal Year")
2008 Executive shall be given the opportunity to earn a long term incentive
bonus under terms and conditions set forth in the Company's Long Term Incentive
Plan ("LTIP Plan"). Executive's long term incentive bonus opportunity for Fiscal
Year 2008 shall be equal to one-hundred percent (100%) of his base annual
salary. This award is referred to as the "LTIP Target Bonus". One-half of the
LTIP Target Bonus is payable as the retention component in the form of
restricted stock. The remaining one-half of the LTIP Target Bonus is performance
vesting restricted stock based on achievement of predetermined performance
criteria over a two year measurement period.

D.Restricted Stock.    On the Effective Date, Executive shall receive a grant of
7,500 restricted Company common shares under the Equity Plan (the "Restricted
Shares"). The Restricted Shares shall vest one-third (1/3) on each of the first,
second and third anniversaries of the Effective Date. The terms of the
Restricted Shares shall be governed by the Equity Plan and the Restricted Stock
Award Agreement to be executed on the Effective Date.

E.Options.    On the Effective Date, Executive shall receive a grant of a
nonqualified option to purchase 11,000 Company common shares under the Equity
Plan (the "Option"). The Option shall vest one-third (1/3) on each of the first,
second and third anniversaries of the Effective Date. The terms of the Option
shall be governed by the Equity Plan and the Option Award Agreement to be
executed on the Effective Date.

F.Executive Benefits.    During the Employment Term, Executive shall be eligible
to participate in the Company's Executive benefit plans as in effect from time
to time (collectively "Executive Benefits"); on the same basis as such Executive
benefit plans are generally made available to other senior executives of the
Company.

G.Business Expenses.    During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive's duties hereunder shall
be reimbursed by the Company in accordance with the Company's expense policy.

H.Attorney Review Fees.    Company agrees to reimburse the reasonable cost of
the review and negotiation of this contract by counsel up a maximum of $5000.00.

I.Executive will receive moving expenses consisting of the following:

•Household Goods—Reimburse cost to pack, insure, move household goods from
residence in Atlanta, Georgia to Houston, Texas

•Closing Cost—Reimbursement of customary and ordinary closing costs associated
with the sale of primary residence in Atlanta and purchase of new residence in
Houston, Texas as incurred within 365 days of this agreement.

•Temporary Living—Reimbursement of cost of reasonable temporary housing in
Houston, TX for up to 180 days or until a new residence is acquired in the
Houston area whichever is the earlier.

2

--------------------------------------------------------------------------------



•House hunting trips—Reimbursement for the reasonable and customary costs
associated with two, two day house hunting trips to Houston, TX for Executive
and spouse

•Misc. Allowance—An incidental moving expenses allowance of $10,000 subject to
ordinary payroll taxes type deductions.

•Automobile Moving—Reimburse the reasonable costs of moving up to five
automobiles in a covered van from Atlanta to Houston.

IV.Termination.    The Employment Term and Executive's employment hereunder may
be terminated by either party at any time and for any reason; except that
Executive will be required to give the Company at least thirty (30) days advance
written notice of any resignation of Executive's employment. Notwithstanding any
other provision of this Agreement, the provisions of this Section IV shall
exclusively govern Executive's rights upon termination of employment with the
Company and its affiliates.

A.By the Company for Cause or Resignation by Executive Without Good Reason.

1.The Employment Term and Executive's employment hereunder may be terminated by
the Company for Cause (as defined in Section IV.A.2 herein) or by Executive's
resignation without Good Reason (as defined in Section IV.C.2 herein);

2.For purposes of this Agreement, "Cause" shall mean (i) Executive's willful,
material and irreparable breach of his terms of employment as provided herein or
otherwise (which remains uncured ten (10) business days after delivery of
written notice specifically identifies such breach); (ii) Executive's gross
negligence in the performance or intentional nonperformance (in either case
continuing for ten (10) business days after receipt of written notice of need to
cure and sets forth such duty and responsibility) of any of Executive's material
duties and responsibilities to the Company; (iii) Executive's dishonesty or
fraud with respect to the business, reputation or affairs of the Company which
materially and adversely affects the Company (monetarily or otherwise);
(iv) Executive's conviction of a felony or crime involving moral turpitude;
(v) Executive's confirmed drug or alcohol abuse that materially affects
Executive's service or results in a material violation of the Company's drug or
alcohol abuse policy; or (vi) Executive's material violation of the Company's
personnel or similar policy, such policy having been made available to Executive
by the Company which materially and adversely affects the Company and which
remains uncured or continues ten (10) business days after delivery of written
notice) and such notice specifically sets forth said violation.

3.If Executive's employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

a.The Base Salary through the date of termination and any bonus payments due
that have not yet been paid and for which the Executive is entitled to receive..

b.Reimbursement, within sixty (60) days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed reasonable
business expenses properly incurred by Executive in the performance of
Executive's duties in accordance with Company's expense policy prior to the date
of Executive's termination; provided claims for such reimbursement (accompanied
by appropriate supporting documentation) are submitted to the Company within
ninety (90) days following the date of Executive's termination of employment;
and

c.Such Executive Benefits, if any, as to which Executive may be entitled under
the Executive benefit plans of the Company (the amounts described in
sections IV.A.3 (a) through (c) above being referred to as the "Accrued
Rights").

3

--------------------------------------------------------------------------------



B.Disability or Death.

1.The Employment Term and Executive's employment hereunder shall terminate upon
Executive's death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive's duties hereunder (such
incapacity is hereinafter referred to as "Disability"). Any question as to the
existence of a Disability of Executive as to which Executive and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company. If Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

2.Upon termination of Executive's employment hereunder for either death or
Disability, Executive or Executive's estate (as the case may be) shall be
entitled to receive within thirty (30) days the following:

a.The Accrued Rights;

b.Pro rata portion (based on the percentage of the Fiscal Year that shall have
elapsed through the date of Executive's termination of employment) of the most
recent Annual Bonus awarded to Executive (the "Pro Rata Bonus"); and

c.Company paid COBRA coverage for twelve (12) months for Executive's eligible
dependents in the event of his death;

C.By the Company Without Cause or Resignation by Executive for Good Reason.

1.The Employment Term and Executive's employment hereunder may be terminated by
the Company without Cause or by Executive's resignation for Good Reason.

2.For purposes of this Agreement, "Good Reason" shall mean (A) any material
reduction in Executive's position, duties, authority or compensation from those
described in this Agreement; or (B) any relocation of the Company's corporate
office that is more than fifty (50) miles from its current location; or (C) the
Company's breach of a material term of this Agreement or material duty owed to
the Executive; provided that either of the events described in clauses (A), (B),
and (C) of this Section IV.C.2 shall constitute Good Reason only if the Company
fails to cure such event within ten (10) business days after receipt from
Executive of written notice of the event which constitutes Good Reason;
provided, further, that "Good Reason" shall cease to exist for an event on the
sixtieth (60th) day following the later of its occurrence or Executive's
knowledge thereof, unless Executive has given the Company written notice thereof
prior to such date.

3.If Executive's employment is terminated by the Company without Cause (other
than by reason of death or Disability) or if Executive resigns for Good Reason,
Executive shall be entitled to receive:

a.The Accrued Rights;

b.Continued payment of the Base Salary for twelve (12) months immediately
following the date of such termination, in accordance with the Company's normal
payroll practices;

4

--------------------------------------------------------------------------------



c.Company paid COBRA coverage for twelve (12) months immediately following the
date of such termination or until Executive obtains comparable employment,
whichever is shorter;

d.Outplacement services for twelve (12) months immediately following the date of
such termination or until Executive obtains comparable employment, whichever is
shorter; and

e.Executive shall be entitled to acceleration of vesting for all unvested equity
awards of the Company (including but not limited to any unvested options and
restricted stock) under the Equity Plan.



D.By the Company Without Cause or Resignation by Executive for Good Reason
Within 12 Months Following a Change in Control.

1.For purposes of this Agreement, a "Change in Control" means:

a.Any person or any persons acting together which would constitute a "group" for
purposes of Section 13(d) of the Exchange Act, other than Tontine Capital
Partners L.P. and its affiliates, the Company or any subsidiary, shall
"beneficially own" (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended from time to time), directly or indirectly, at least fifty
percent (50%) of the ordinary voting power of all classes of capital stock of
the Company entitled to vote generally in the election of the Board; or

b.Current Directors (as defined below) shall cease for any reason to constitute
at least a majority of the members of the Board (for these purposes, a "Current
Director" means, as of the date of determination, any person who (1) was a
member of the Board on the date that the Company's Joint Plan of Reorganization
under Chapter 11 of the United States Bankruptcy Code became effective or
(2) was nominated for election or elected to the Board with the affirmative vote
of a majority of the current directors who were members of the Board at the time
of such nomination or election), or (B) at any meeting of the stockholders of
the Company called for the purpose of electing directors, a majority of the
persons nominated by the Board for election as directors shall fail to be
elected; or

c.The consummation of a sale, lease, exchange or other disposition (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company.

d.A transaction shall not constitute a Change in Control if its sole purpose is
to change the state of the Company's incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company's securities immediately before such transaction.

2.Upon the consummation of a Change in Control during the Employment Term,
Executive shall be entitled to acceleration of vesting for all unvested equity
awards of the Company (including but not limited to any unvested options and
restricted stock) under the Equity Plan.

3.Notwithstanding the foregoing, for a period of two (2) years from the
Effective Date of this Agreement, the Executive may, at Executive's sole
discretion, elect to terminate Executive's employment on such Change in Control
by providing written notice to the

5

--------------------------------------------------------------------------------



Company prior to the closing of the transaction giving rise to the Change in
Control. In such case, Executive shall receive from Company the following:

a.Continued payment of the Base Salary for twelve (12) months immediately
following the date of such termination, in accordance with the Company's normal
payroll practices as in effect on the date of such termination and within thirty
(30) days of such termination the greater of (a) pro rata portion (based on the
percentage of the Fiscal Year that shall have elapsed through the date of
Executive's termination of employment) of the Annual Bonus Opportunity for the
Fiscal Year in which such termination occurs or (b) the amount of the most
recent Annual Bonus awarded to Executive; provided that the aggregate amount
described in this Section IV.D.3.a. shall be reduced by the present value of any
other cash severance or termination benefits payable to Executive under any
other plans, programs or arrangements of the Company or its affiliates not
presently in effect or not approved by the Committee; if such other plans,
programs or arrangements would provide greater overall benefit then
Mr. Robertson may elect to take such benefits in lieu of those benefits herein.

b.Company paid COBRA coverage for twelve (12) months immediately following the
date of such termination or until Executive obtains comparable employment,
whichever is shorter;

c.Outplacement services for twelve (12) months immediately following the date of
such termination or until Executive obtains comparable employment, whichever is
shorter; and

d.Executive shall be entitled to acceleration of vesting for all unvested equity
awards of the Company (including but not limited to any unvested options and
restricted stock) under the Equity Plan.



4.Notwithstanding the foregoing, if Executive's employment is terminated by the
Company without Cause (other than by reason of death or Disability) or if
Executive resigns for Good Reason within twelve (12) months following a Change
in Control, Executive shall be entitled to the following:

a.The Accrued Rights;

b.Continued payment of the Base Salary for eighteen (18) months immediately
following the date of such termination, in accordance with the Company's normal
payroll practices, as in effect on the date of such termination and within
thirty (30) days of such termination one (1) times the most recent Annual Bonus
awarded to Executive; provided that the aggregate amount described in this
Section IV.D.4.b. shall be reduced by the present value of any other cash
severance or termination benefits payable to Executive under any other plans,
programs or arrangements of the Company or its affiliates or its affiliates and
not approved by the Committee or Board of Directors; if such other plans,
programs or would provide greater overall benefit then Mr. Robertson may elect
to take such benefits in lieu of those benefits herein;

c.Company paid COBRA coverage for eighteen (18) months immediately following the
date of such termination or until Executive obtains comparable employment,
whichever is shorter;

6

--------------------------------------------------------------------------------



d.Outplacement services for twelve (12) months immediately following the date of
such termination or until Executive obtains comparable employment, whichever is
shorter; and

e.Executive shall be entitled to acceleration of vesting for all unvested equity
awards of the Company (including but not limited to any unvested options and
restricted stock) under the Equity Plan.



E.Notice of Termination.    Any purported termination of employment by the
Company or by Executive (other than due to Executive's death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with VIII.I. hereof. With respect to any termination of employment by
Executive, such notice of termination shall be communicated to the Company at
least thirty (30) days prior to such termination. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated.

F.Officer Resignation.    Upon termination of Executive's employment for any
reason, Executive agrees to resign, and shall be deemed to have resigned from
all positions as an officer or director of the Company and any and all of the
Company's subsidiaries and will provide, upon request, such resignation in
writing.

V.Non-Disclosure; Non-Solicitation.

        Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its affiliates and accordingly agrees as
follows:

A.Confidential Information, Specialized Training and Goodwill.    As
consideration for Executive's promises in this Agreement, specifically including
those non-disclosure and non-solicitation promises set forth in this Agreement,
the Company shall provide Executive, concurrently with the execution of this
Agreement and also from time to time throughout the term of Executive's
employment with the Company, certain confidential and/or trade secret
information of the Company as defined herein (referred to as "Confidential
Information"), specialized training on how to perform the Executive's duties,
and access to and contact with the Company's customers and potential customers
(referred to as "Goodwill"), which list of customers has been developed at
considerable time and expense by the Company in order for the Executive to
perform the duties of Executive's employment with the Company. The term
"Confidential Information" as used in this Agreement includes, but is not
limited to: any information of the Company relating to the names, contact
information and other personal or business information of clients, customers,
suppliers, and/or Executives; information regarding current and prospective
customers' business operations, preferences, needs and requirement; sales data;
research and development, ideas, discoveries and inventions; business and
marketing plans; business opportunities; sales techniques; costs; prices;
estimating or bid processes; uses of the Company's products or services;
financial information; databases; operational programs; proprietary hardware or
software; agreements; forms; manuals; training materials; processes, methods and
techniques; Executive salaries and other confidential personnel information; and
any other confidential, proprietary and/or trade secret information, whether or
not contained in any written documents, which Executive receives as a result of
his employment with the Company and which is not generally known to individuals
outside the employ of the Company. Executive acknowledges and agrees that the
Company's Confidential Information constitutes valuable, special and unique
assets and trade secrets of the Company's business. Executive further
acknowledges and agrees that this Confidential Information allows the Company to
maintain a competitive advantage over its competitors who do not know and

7

--------------------------------------------------------------------------------



use this Confidential Information. Executive hereby acknowledges the receipt of
the Company's Confidential Information and access to the Company's computer
system containing Confidential Information concurrently with the execution of
this Agreement, and understands that Executive will further be provided with
additional Confidential Information from time to time throughout the duration of
Executive's employment with the Company. Executive acknowledges and agrees that
all Confidential Information, whether prepared by Executive or otherwise coming
into Executive's possession as a result of Executive's employment with the
Company, shall remain at all times the exclusive property of the Company.

B.Non-Disclosure of Confidential Information.    In exchange for the Company's
agreement to provide Confidential Information to Executive, Executive hereby
acknowledges and agrees that Executive will not, directly or indirectly, use
such Confidential Information for Executive's own benefit or for the benefit of
any third party, or disclose or permit the disclosure of any such Confidential
Information to any other person, firm, company, association or any other entity,
at any time either during or after employment with the Company, unless the
President of Integrated Electrical Services, Inc. expressly consents in writing
prior to any such use or disclosure.

C.Non-Solicitation of Customers.    In exchange for the Company's agreement to
provide Executive with Confidential Information, specialized training and access
to the Company's Goodwill, as set forth in this Agreement, during the term of
Executive's employment with the Company and for a period of two (2) years
immediately following the termination of Executive's employment with the
Company, regardless of the reason for such termination, Executive agrees that
Executive will not, directly or indirectly, call on, initiate any contact or
communications with, solicit, induce, take away or provide assistance or
services, or attempt any of the same, to any customer facility or sites for
which the customer has provided services and to whom Executive, directly or
indirectly, provided service, was responsible for, solicited or had Confidential
Information about during the two (2) year period immediately preceding the
termination of Executive's employment with the Company (the "Covered
Customers"), on behalf of and for the direct or indirect benefit of Executive or
any other person, firm, company, association or other entity engaged in any
business similar to that of the Company, which is defined for the purposes of
this Agreement as the provision of electrical contracting services. Executive
further agrees not to solicit, induce, persuade or encourage, or attempt to
solicit, induce, persuade or encourage any of the Covered Customers to terminate
or lessen their business relationship with the Company during the two (2) year
period immediately following the termination of Executive's employment with the
Company.

D.Non-Solicitation of Other Executives.    As consideration for the Company's
promises in this Agreement, during the term of Executive's employment with the
Company and for a period of two (2) years immediately following the termination
of Executive's employment with the Company, regardless of the reason for such
termination, Executive agrees that Executive will not, directly or indirectly,
solicit, induce, persuade or encourage, or attempt to solicit, induce, persuade
or encourage, any other Executives of the Company to leave their employment with
the Company or to accept employment with Executive or with any other person,
firm, company, association or other entity.

E.Injunctive Relief; Tolling.    Executive acknowledges that money damages would
not be a sufficient remedy for any breach of the non-disclosure or
non-solicitation provisions of this Agreement. Executive further acknowledges
that in the event of a breach or threatened breach by Executive of the
provisions of this Agreement, the Company shall be entitled, as permitted by
law, to an injunction restraining Executive from violating such provisions of
this Agreement. Moreover, in the event the Executive shall violate any legally
enforceable provision of this Agreement as to which there is a specific time
period during which the

8

--------------------------------------------------------------------------------



Executive is prohibited from taking certain actions or from engaging in certain
activities, as set forth in such provision, then such violation shall toll the
running of such time period from the date of such violation until the date such
violation ceases. The Company shall also be entitled to pursue any other
remedies available to the Company for any breach or threatened breach of this
Agreement, including the recovery of damages from Executive.

F.Return of Company Property.    Upon the earlier of Executive's termination or
a specific request by the Company, Executive agrees to return all of the
Company's information and property, including but not limited to all computer
hardware and software, cellular telephones, portable electronic devices,
documents, electronic files, and all Confidential Information described in this
Agreement and any copies of such information, regardless of the format.
Executive will not use any personal computer to conduct company business.

G.No Restrictions.    Executive represents and warrants that his employment with
the Company does not and will not breach any agreement, duty or obligation which
Executive has to any other person or entity to keep in confidence confidential,
proprietary and/or trade secret information belonging to others or any
agreement, duty or obligation pertaining to confidentiality, non-solicitation or
non-competition. Executive agrees that he will not disclose to the Company or
use on the Company's behalf any confidential information belonging to others.

H.Assignment.    Executive and the Company acknowledge and understand that this
Agreement is binding on the parties when executed. Executive also acknowledges
and understands that the Company may assign this Agreement to any other person,
association or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of the Company by any means whether
direct or indirect, by purchase, merger, consolidation or otherwise, and that
such assignment or succession will be binding upon and will inure to the benefit
of the Company and such other person, association or entity. Executive's rights
and obligations under this Agreement are personal and such rights, benefits and
obligations of Executive shall not be voluntarily assigned, diverted or
transferred, whether by operation of law or otherwise.

I.Interpretation; Miscellaneous.    To the extent there is any conflict between
this Agreement and any other agreement between the Executive and the Company
regarding any subject matter addressed herein, There are no other
representations, express or implied, connected herewith. Any prior oral
discussions are deemed to be merged into this Agreement. This Agreement may not
be modified except by an agreement that is in writing and executed by both
parties hereto.

        The provisions of this Section V shall survive the termination of
Executive's employment for any reason.

VI.Specific Performance.

        Executive acknowledges and agrees that the Company's remedies at law for
a breach or threatened breach of any of the provisions of Section V or
Section VI herein would be inadequate and the Company would suffer irreparable
damages as a result of such breach or threatened breach. In recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.

9

--------------------------------------------------------------------------------



VII.Miscellaneous.

A.Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflict of
laws principles thereof.

B.Venue.    The parties hereby agree and acknowledge that any disputes arising
out of or connected with this Agreement or otherwise concerning or regarding
Executive's employment with the Company and/or the termination of Executive's
employment with the Company shall be determined in a State District Court of
Harris County, Texas, or in the Federal District Court for the Southern District
of Texas, Houston Division, and that Executive hereby consents to personal
jurisdiction in Harris County, Texas, and waives any objection to such
jurisdiction. Executive further agrees that no action shall be filed in any
other court pertaining to any dispute arising out of or connected with this
Agreement or otherwise concerning or regarding Executive's employment with the
Company and/or the termination of Executive's employment with the Company.

C.Dispute Resolution.    Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this Agreement to arbitrate, shall be determined by court of
law in Houston, Harris County, Texas but only after good faith mediation between
the parties has been held.

D.Entire Agreement/Amendments.    This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

E.No Waiver.    The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

F.Severability.    In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

G.Assignment.    This Agreement and all of Executive's rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

H.Compliance with IRC Section 409A.    Notwithstanding anything herein to the
contrary, (i) if at the time of Executive's termination of employment with the
Company Executive is a "specified Executive" as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code") and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive's
termination of employment

10

--------------------------------------------------------------------------------



with the Company (or the earliest date as is permitted under Section 409A of the
Code) and (ii) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax. The Company shall consult with
Executive in good faith regarding the implementation of the provisions of this
Section G; provided that neither the Company nor any of its Executives or
representatives shall have any liability to Executive with respect to thereto.

I.Parachute Payments.

1.If Executive is liable for the payment of any excise tax (the "Basic Excise
Tax") pursuant to Section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code"), or any successor or like provision, with respect to any payment or
property transfers received or to be received under this Agreement or otherwise
(the "Payments"), the Company shall pay Executive an amount (the "Reimbursement
Payment") which, after payment to Executive (or on Executive's behalf) of any
federal, state and local taxes, including, without limitation, any further
excise tax under said Section 4999 with respect to or resulting from the
Reimbursement Payment, equals the net amount of the Basic Excise Tax.

Notwithstanding the foregoing, if it shall be determined that Executive is
entitled to a Reimbursement Payment, but that the Payments would not be subject
to the Excise Tax if the Payments were reduced by an amount that is less than
10% of the portion of the Payments that would be treated as "parachute payments"
under Section 280G of the Code, then the amounts payable to Executive under this
Agreement shall be reduced (but not below zero) to the maximum amount that could
be paid to Executive without giving rise to the Excise Tax (the "Safe Harbor
Cap"), and no Reimbursement Payment shall be made to Executive. The reduction of
the amounts payable hereunder, if applicable, shall be made by any method of
reduction elected by Executive. For purposes of reducing the Payments to the
Safe Harbor Cap, only amounts payable under this Agreement (and no other
Payments) shall be reduced. If the reduction of the amounts payable hereunder
would not result in a reduction of the Payments to the Safe Harbor Cap, no
amounts payable under this Agreement shall be reduced pursuant to this
provision.

2.Subject to the provisions of paragraph VII.I, all determinations required to
be made under this Agreement, including whether and when a Reimbursement Payment
is required, the amount of such Reimbursement Payment, the amount of any Option
Redetermination (as defined below), the reduction of the Payments to the Safe
Harbor Cap and the assumptions to be utilized in arriving at such
determinations, shall be made by the public accounting firm that is retained by
the Company as of the date immediately prior to the Change in Control (the
"Accounting Firm") which shall provide detailed supporting calculations both to
the Company and Executive within ten (10) business days of the receipt of notice
from the Company or Executive that there has been a Payment, or such earlier
time as is requested by the Company (collectively, the "Determination").
Notwithstanding the foregoing, in the event (i) the Board shall determine prior
to the Change in Control that the Accounting Firm is precluded from performing
such services under applicable auditor independence rules or (ii) the Audit
Committee of the Board determines that it does not want the Accounting Firm to
perform such services because of auditor independence concerns or (iii) the
Accounting Firm is serving as accountant or auditor for the person(s) effecting
the Change in Control, the Board shall appoint

11

--------------------------------------------------------------------------------



another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company and the Company shall enter into any agreement
requested by the Accounting Firm in connection with the performance of the
services hereunder.

The Reimbursement Payment under this Agreement with respect to any Payments
shall be made no later than thirty (30) days following such Payment. If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
furnish Executive with a written opinion to such effect, and to the effect that
failure to report the Excise Tax, if any, on Executive's applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect. The Determination by the Accounting Firm shall be
binding upon the Company and Executive.

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the Determination, it is possible that Reimbursement Payments which
will not have been made by the Company should have been made ("Underpayment") or
Reimbursement Payments are made by the Company which should not have been made
("Overpayment"), consistent with the calculations required to be made hereunder.
In the event the amount of the Reimbursement Payment is less than the amount
necessary to reimburse Executive for the Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section 1274(b)
(2) (B) of the Code) shall be promptly paid by the Company to or for the benefit
of Executive. In the event the amount of the Reimbursement Payment exceeds the
amount necessary to reimburse Executive for the Excise Tax, the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section 1274(b)(2)
of the Code) shall be promptly paid by Executive (to the extent Executive has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. Executive shall
cooperate; to the extent Executive's expenses are reimbursed by the Company,
with any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax.

3.In the event that the Company makes a Reimbursement Payment to Executive and
subsequently the Company determines that the value of any accelerated vesting of
stock options held by Executive shall be redetermined pursuant to Treasury
Regulation §1.280G-1 Q/A 33 (the "Option Redetermination"), Executive shall
(i) file with the Internal Revenue Service an amended federal income tax return
that claims a refund of the overpayment of the Excise Tax attributable to such
Option Redetermination and (ii) promptly pay to the Company any excise tax which
is refunded to Executive; provided, that the Company shall pay all reasonable
professional fees incurred in the preparation of Executive's amended federal
income tax return. If the Option Redetermination occurs in the same year that
the Reimbursement Payment is included in the Executive's taxable income, then in
addition to returning the refund to the Company, Executive will also promptly
return to the Company any tax benefit realized by the return of such refund and
the return of the additional tax benefit payment. In the event that amounts
payable to Executive under this Agreement were reduced pursuant to the second
sentence of subparagraph VII.I of this Section 10(f) and subsequently Executive
determines there has been an Option Redetermination that reduces the value of
the Payments attributable to

12

--------------------------------------------------------------------------------



such options, the Company shall promptly pay to Executive any amounts payable
under this Agreement that were not previously paid solely as a result of such
second sentence of subparagraph (i) of this Section 10(f) up to the Safe Harbor
Cap. All determinations pursuant to this sub-paragraph (iii) shall be made by
the Accounting Firm.

J.Successors; Binding Agreement.    This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

K.Notices.    For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.


If to the Company:   Integrated Electrical Services, Inc.
1800 West Loop South, Suite 500
Houston, Texas 77027
Attention: General Counsel
Fax: (713) 860-1578
If to Executive:
 
James A. Robertson
520 Fawn Glen Court
Roswell, GA 30075

Or, to the most recent address of Executive set forth in the personnel records
of the Company.

L.Executive Representation.    Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive's duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

M.Cooperation.    Executive shall provide Executive's reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive's employment
hereunder. This provision shall survive any termination of this Agreement.

N.Withholding Taxes.    The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

O.Counterparts.    This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

13

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

By Executive:    
/s James A Robertson


--------------------------------------------------------------------------------

James A. Robertson
 
12/06/2007


--------------------------------------------------------------------------------

Date
By: Integrated Electrical Services, Inc.
/s/ Robert B. Callahan


--------------------------------------------------------------------------------


 
12/06/2007

--------------------------------------------------------------------------------

Name:   Robert B. Callahan   Date Title:   Sr. Vice President, Human Resources  
 

14

--------------------------------------------------------------------------------


